Case 19-04059-elm Doc 10-1 Filed 06/20/19 Entered 06/20/19 07:43:11 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

FORT WORTH DIVISION

IN RE: ) CHAPTER 7 PROCEEDING
)
BARRY ELWOOD TUBBS II )
AMY RAYNELLE TUBBS )

DEBTORS. ) CASE NO. 17-45510- ELM-7
)
)
WILLIAM T. NEARY, . )
UNITED STATES TRUSTEE, )

~ PLAINTIFF ) ADVERSARY NO.
)
V. )
)
BARRY ELWOOD TUBBS IL )
AMY RAYNELLE TUBBS )
)
DEFENDANTS. ) HON. EDWIN MORRIS
)
AGREED FINAL JUDGMENT

 

REVOKING DISCHARGE
This matter is before the Court on the complaint of Plaintiff, William T. Neary, United
States Trustee (the “Plaintiff’), to revoke the discharge of the Defendants, Barry Elwood Tubbs
Il and Amy Raynelle Tubbs, the Debtors in the within bankruptcy case (the “Defendants” or
“Debtor”), | |

The Court finds that the subject matter of the Plaintiff's complaint and of this Judgment
Case 19-04059-elm Doc 10-1 Filed 06/20/19 Entered 06/20/19 07:43:11 Page 2 of 2

is within the core matter jurisdiction of this Court under the express provisions of 28 U.S.C.
§ 157(b)(2)(A), (J) and (O).

IT APPEARING to the Court that the Plaintiff and the Defendants have resolved the
within dispute.

IT IS THEREFORE ORDERED, by agreement of the parties, that the discharge
previously granted to the Defendants, Amy Tubbs and Barry Elwood Tubbs is hereby revoked
pursuant to 11 U.S.C. § 727(d).

IT IS SO ORDERED.

###

Agreed and Consented to:

/s/ Nancy Resnick
Attorney for the Plaintiff

United States Trustee

William T. Neary

1100 Commerce Street Room 976
Dallas, Texas 75242

/s/ Eric Allen Maskell

Eric Allen Maskell

Lee Law Firm, PLLC

8701 Bedford Euless Rd.

Suite 510

Hurst, TX 76053George W.
Attorney for the Defendant/Debtor

 

Barry Elwood Tubbs II
